Under the circumstances presented here, the Family Court’s determination regarding the Law Guardian’s fee was not improper (see, Hughes v Hughes, 224 AD2d 389). We reduce the fee, however, by the amount charged for alleged paralegal work performed by the Law Guardian’s legal secretary. Further, the court’s direction that the parents be jointly and severally liable for the fee was an improvident exercise of its discretion where the parties had previously stipulated that the mother would be responsible for two-thirds of the fee and the *595father would be responsible for one-third of the fee. Thompson, J. P., Altman, Goldstein and McGinity, JJ., concur.